Citation Nr: 0622709	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to March 
1984.  He died in January 2002.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied service connection for the 
cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration

Additional medical records should be obtained, corrective 
VCAA notice provided to the appellant, and a medical opinion 
rendered, prior to making a decision on the appellant's 
claim.

The veteran died on January [redacted], 2002.  The Certificate of 
Death lists the immediate cause of death as severe metabolic 
acidosis due to liver failure due to hepatitis C.  The 
Certificate of Death also lists AIDS (acquired immuno-
deficiency syndrome) and pulmonary fibrosis as other 
significant conditions contributing to the cause of the 
veteran's death but not related to the cause stated.

Service medical records document medical attention for heart 
related complaints.  38 C.F.R. § 3.312(c) directs VA to give 
careful consideration to active processes involving vital 
organs with regard to whether any service connected 
disability could have contributed to the cause of death.  
Therefore, a medical opinion is required in this case to 
determine if the veteran had heart disease post service, if 
any such heart disease had its onset during service, and if 
heart disease was a contributory cause of the veteran's 
death.  See 38 C.F.R. § 3.159(c)(4) (2005).

Additionally, the appellant contends that the veteran 
contracted hepatitis C during a pacemaker implantation in 
October 1987.  Therefore, terminal treatment records, 
additional records associated with the pacemaker implantation 
procedure, and any other records relating to the veteran's 
treatment for heart disease or hepatitis C, should be 
obtained to determine if there is a causal link between the 
veteran's hepatitis C and his service.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection 
for the cause of the veteran's death, but she was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  On 
remand, the veteran should be provided proper notice under 38 
U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant corrective VCAA 
notice under 38 U.S.C.A.(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Request that the appellant identify 
any additional records of treatment of the 
veteran for hepatitis C or heart disease, 
which may not already be associated with 
the claims file.  

3.  Obtain terminal treatment records from 
Kaiser Permanente Hospital, records from 
Riverside General Hospital regarding the 
veteran's pacemaker implantation, and any 
other pertinent treatment records 
identified by the appellant.  

3.  After the above development is 
completed and all additionally obtained 
records are associated with the claims 
file, request a medical opinion from a VA 
physician.  The claims file must be 
provided to the physician and the 
physician's medical opinion must indicate 
that the claims file was reviewed.  Taking 
into consideration all the evidence in the 
claims file and the medical circumstances 
of the veteran's death as listed on the 
Certificate of Death, the physician must 
address the following questions:  

(a)  Is there a reasonable basis for 
finding that the veteran had heart 
disease, and if so, is there a 50 percent 
or greater probability (as likely as not) 
that heart disease had its onset during 
service?  

Particular attention should be paid, in 
this regard, to service medical records 
from June and July 1983.  

If this question is answered 
affirmatively, the physician is asked to 
answer the following questions.

(b)  Is there a 50 percent or greater 
probability (as likely as not) that heart 
disease contributed substantially or 
materially to the cause of death (that is, 
did heart disease result in debilitating 
effects that made the veteran less capable 
of resisting the effects of the fatal 
disease or did heart disease have a 
material influence in accelerating death)?  

(c)  Is there a 50 percent or greater 
probability (as likely as not) that the 
veteran contracted hepatitis C, or any 
other disease that contributed 
substantially or materially to his cause 
of death, from the 1987 pacemaker 
implantation?  

This opinion should be based upon a review 
of the entire file as reflecting the 
veteran's other medical circumstances, 
with supportive rationale provided for any 
opinion reached, and if an opinion on this 
matter cannot be provided without 
resorting to speculation, it should be so 
stated.  

4.  Following the above development, 
readjudicate the appellant's claim, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she and her representative, if 
any, should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate action, if indicated.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


